Citation Nr: 0124725	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  01-01 158	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



WITNESSES AT HEARING ON APPEAL

Appellant and son.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to October 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

Although the appellant's claim initially included 
consideration of a claim for accrued benefits, she was 
notified that these claims were denied in December 1999.  
Moreover, in her notice of disagreement, received in January 
2000, she indicated that she wished to appeal only the 
dependency and indemnity compensation (DIC) claim.  
Therefore, the Board finds that she did not appeal the 
decision regarding accrued benefits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died in January 1999 as a result of pneumonia 
due to a stroke, due to arteriosclerotic cardiovascular 
disease, due to arteriosclerotic peripheral vascular disease; 
with arteriosclerotic heart disease, Alzheimer's disease and 
PEB listed as other significant conditions contributing to 
his death.

3.  At the time of the veteran's death, service connection 
was in effect for lumbosacral strain.

4.  The veteran's fatal pneumonia with underlying and 
contributing conditions was not etiologically related to his 
service or his service-connected back disability.


CONCLUSION OF LAW

The veteran's pneumonia, with underlying and contributing 
conditions, was not incurred in service, aggravated by 
service, or a result of his service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.312 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's death was caused by 
his service-connected lumbosacral strain or that his service-
connected disability significantly contributed to his death.

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
appellant).

Following receipt of her claim in March 1999, the RO wrote 
the appellant, in July 1999, requesting private treatment 
records.  In a December 1999 letter, the RO notified the 
appellant that her claim had been denied and informed her of 
the evidence considered in reaching the decision.  Although 
the RO did not explicitly note the provisions of the VCAA, 
the appellant was provided the relevant laws and regulations 
in a statement of the case issued in November 2000.  
Furthermore, in correspondence dated in January 2001, the RO 
informed the appellant of the evidence associated with the 
claims folder and offered her the opportunity to submit other 
evidence.  As a result, the appellant has been fully informed 
of what additional evidence and information is required with 
regard to her claim.  Since the appellant has not indicated 
that there is any further relevant evidence available, there 
is no reasonable possibility that any further assistance 
would aid the appellant in substantiating her claim.  (See 
Dela Cruz v. Principi, No. 99-158 (U.S. Vet. App. Aug. 21, 
2001)).

Factual Background

The appellant, the veteran's widow, filed her initial claim 
for service connection for the cause of the veteran's death 
in March 1999.  

A June 1962 rating decision granted the veteran service 
connection for lumbosacral strain.  A June 1982 rating 
decision granted a 40 percent increased evaluation for his 
service-connected back disability.

During a May 1993 VA orthopedic examination, the veteran 
complained of low back pain particularly when lifting and 
bending.  There was a range of motion of the lumbar spine was 
limited to 45 degrees in flexion by pain, extension backward 
was limited 10 degrees by pain, lateral flexion was to 10 
degrees, and rotation was to 25 degrees. 

Evaluations, dating from July 1995 to August 1997 from the 
Center for Aging, show that the veteran had progressive 
deterioration in his mentation due to diagnosed dementia, 
with associated bowel and bladder incontinence and 
progressive inability to perform activities of daily living.  
He was also diagnosed with hydrocephalus versus non-
communicating hydrocephalus, hypertension, transient ischemic 
attack versus stroke, and an old back injury.  An examination 
performed in July 1995 at that facility noted no 
musculoskeletal abnormalities.  A reexamination at that 
facility in August 1997 noted that the veteran walked without 
a cane or walker, with a small step, wide-based gait.  The 
thoracic spine was slightly kyphotic, without pain on 
palpation, and the veteran was able to turn without problems.

Treatment records, dating from December 1998 to January 1999, 
indicate that the veteran was admitted to West Jersey Health 
System after developing a change in his mental status with 
markedly diminished oral intake and dehydration.  Pneumonia 
was found at the time of admission and the veteran was 
treated aggressively with intravenous anti-microbials, tube 
feedings and bedside physical therapy.  However, his 
condition continued to deteriorate and he died in January 
1999.  His final diagnoses included pneumonia, stroke, 
percutaneous endoscopic gastrostomy tube feedings, 
arteriosclerotic heart disease, arteriosclerotic peripheral 
vascular disease and arteriosclerotic cerebrovascular 
disease.

The January 1999 death certificate shows that the veteran 
died from pneumonia due to a stroke, due to arteriosclerotic 
cardiovascular disease, due to arteriosclerotic peripheral 
vascular disease with arteriosclerotic heart disease, 
Alzheimer's type senile dementia and PEB listed as other 
significant diseases.  The veteran died at a private 
facility. He was 83 years old at the time.  An autopsy was 
not performed.

A March 1999 letter from Eduardo F. Enriquez, M.D., states 
that the veteran's back pain had a negative impact on his 
cerebral function and caused him to become more disoriented.  
The physician opined that there was a very clear and direct 
cause and effect from his earlier back injury and his 
progressive disorientation in later life.

October and November 1999, VA physician opinions regarding a 
causal relationship between the veteran's service-connected 
back disability and his death, indicate that both physicians 
reviewed the evidence in the veteran's claims file and opined 
that there was no relationship between his service-connected 
back condition and his death.  The October 1999 opinion 
stated that the cause of the veteran's demise was unknown, 
but that it was highly unlikely that a spinal condition 
contributed to his death unless an unsuspected dissecting 
aneurysm was the cause.  The November 1999 opinion did note 
the cause of the veteran's death and found that his service-
connected back disability did not contribute to his death in 
any manner.

During her Central Office hearing before the undersigned 
Member, the appellant testified that she believed that the 
veteran's service-connected disability significantly 
contributed to his death.  Both she and her son testified 
that the veteran had severe pain as a result of his back 
injury in service.  She believed that he was unable to engage 
in cardiovascular exercise as a result of this injury and 
thereafter developed cardiovascular disability that 
contributed to his death.

Analysis

The appellant contends that the veteran's death was a result 
of his service-connected back disability.  

The appellant is entitled to service connection for the cause 
of the veteran's death if she can establish that a disability 
incurred or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. § 3.312.  See also 
Combee v. Brown, 34 F.3rd 1039, (Fed. Cir. 1994).  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must show that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2000).

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. § 1110.  Additionally, service 
connection may be granted for any disease or injury diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d).  

After reviewing the evidence of record, the Board finds the 
preponderance of the evidence is against the appellant's 
claim.  There is no medical evidence of record linking the 
veteran's fatal pneumonia and underlying cardiovascular and 
other contributing conditions to his service, any incident 
therein or to any service-connected disability.  Dr. 
Enriquez's letter does not support her contentions that the 
back disorder caused or contributed to the veteran's death.  
His opinion was that the pain from the back disorder acted on 
his cerebral functioning causing his to become disoriented, 
and did not address any relationship to the veteran's death.  
The October and November 1999 VA medical opinions are against 
her claim.  While the appellant is competent to provide 
evidence of visible symptoms, she is not competent to provide 
evidence that requires medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 

Accordingly, the claim for service connection for the cause 
of the veteran's death must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

